—Appeal by the *363defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered February 17, 1995, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court correctly denied, over the defendant’s objection, a juror’s request to be excused because she was “very, very, very confused [a]nd rather than render a decision, [she] would rather be excused, if it’s possible”. There is nothing in the exchange with the juror which would indicate that she possessed a state of mind which would have prevented her from rendering an impartial verdict (see, People v Allen, 163 AD2d 396, 397; see also, People v Rodriguez, 71 NY2d 214, 220-221).
Furthermore, in response to the juror’s request, the court rendered to the entire jury a modified “Allen charge” (Allen v United States, 164 US 492). In this charge, the court reminded the jurors of their oath, reiterated to the jury how the deliberation process should operate, reaffirmed the court’s availability to answer questions or to render further instructions, and did not indicate that the jury must reach a verdict. Notwithstanding the defendant’s claims to the contrary, we find that it was appropriate to so charge the jury (see, People v Lavender, 117 AD2d 253, 255), and that the content of this charge was in all respects proper (see, People v Perdomo, 204 AD2d 358; see also, People v Baxter, 232 AD2d 196).
The defendant’s remaining contention is without merit. O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.